Dibell, J.
(dissenting).
I dissent.
*185Prior to the Workmen’s Compensation Act. of 1’913 a locomotive engineer, like Westman, whether in the service of a common carrier railroad or a private road like a mining railroad, was within the protection of Laws 1887, p. 69, c. 13.. This act, commonly called the railway fellow-servant act, applied to “every railroad corporation owning or operating a railroad in this state.” As changed in phraseology by the revision of 1905 it applied to “every company owning or operating, as a common carrier or otherwise, a railroad,” etc. E. L. 1905, § 2042; G-. S. 1913, § 4427.
There was no exception in the Workmen’s Compensation Act of 1913 of railroads or railroad employees, except that section 8 excluded those engaged in interstate commerce. Laws 1913, p. 675, c. 467, § 8; G. S. 1913, § 8202. And the portion of the act defining words and phrases provided that employers and employees should include all not excluded by section 8. Laws 1913, p. 675, c. 467, §. 34, d, g; G. S. 1913, § 8230,-d, g. Intrastate railway employees, whether in the service of common carrier roads or private roads like mining and logging roads, before then governed by the railway fellow-servant act of 1887, came within the compensation act.
On April 20, 1915, the legislature passed an act, conveniently called the Eailway Employers’ Liability Act, applying to “every company, person or corporation owning or operating, as a common carrier or otherwise, a steam railroad or railway in the state of Minnesota.” Laws 1915, p. 253, c. 187. It was not a re-enactment of the fellow-servant act of 1887. It was modeled upon the Federal Employers’ Liability Act. U. S. Comp. St. §§ 8657-8665. Its purpose was to give to the railway men to whom it applied substantially the same protection that Congress gave to employees in interstate commerce. It abolished the fellow-servant rule, adopted the doctrine of comparative negligence, deprived the railroad of the defense of contributory negligence where its violation of a statute enacted for the safety of employees contributed to the injury and in a like situation deprived it of the defense of assumption of risks, and it set no limit on the amount of recovery in the event of death. That, its language was necessarily applicable to locomotive engineers working on mining roads admits of no debate. The language of the act of 1887 was narrower, but it applied to mining and logging roads. Kline v. Minne*186sota Iron Co. 93 Minn. 63, 100 N. W. 681; Schus v. Powers-Simpson Co. 85 Minn. 447, 89 N. W. 68, 69 L.R.A. 887. The broader language of the revision of 1905, which is like the language of chapter 187, except that the latter refers to steam railroads, included mining and logging railroads. Whitmore v. Oliver Iron Mining Co. 114 Minn. 532, 131 N. W. 1135; Jelos v. Oliver Iron Mining Co. 121 Minn. 473, 141 N. W. 843; Nylund v. Duluth & N. E. Ry. Co. 123 Minn. 249, 143 N. W. 739.
On the same day, April 20, 1915, the legislature passed a statute amending section 8 of the compensation act, before referred to, as that section is found in G. S. 1913, § 8202, to which the amendatory statute referred, by simplifying the language and providing that the compensation act should not apply to a “common carrier by steam railroad.” This language excluded interstate and intrastate common carrier steam railroads. The statute said nothing about steam railroads which were not common carriers, such as mining and logging roads.
Chapter 187 was introduced on January 11 and chapter 193 on February 15. Both passed on April 17, and both received the Governor’s approval on April 20.
The prevailing opinion proceeds upon the theory that the taking of common carrier roads out of the compensation act by chapter 193 evidenced a purpose to leave noneommon carrier roads within it. Unquestionably this is so when we confine ourselves to the language of chapter 193. So far as the statute shows, the legislature had no thought of mining roads. But what of chapter 187 which betokens, as clearly as language can, and in language judicially construed long before, a purpose to give employees of such a road as a mining road the benefit of its provisions ? Why should chapter 193, having no positive effect upon others than common carrier railroad men, wholly negative as to mining railroad men, be held to override the positively expressed intent of chapter 187 to keep them with carrier men where they had been since the fellow-servant act of 1887?
If chapter 193 had not been enacted, would chapter 187 have been effective? It seems to me it would have been. And it seems to me that the necessary result of the majority opinion is that it would not have been. If effective it was necessarily effective as to employees of all steam railroads, whether common carrier or otherwise, just as the railway fel*187low-servant statute was before the compensation act of 1913. Chapter 187 referred to a special class of men to whom it gave special protection. The legislative intent was that they should not be within the compensation act. It was not necessary that they be taken out of the compensation act by a specific repeal. Chapter 187 gave new rights to certain men operating steam railroads, common carrier or otherwise, and imposed upon such railroads corresponding new liabilities. To create such rights and impose such liabilities it was not necessary specifically to repeal a statute giving different rights. The new statute was effective according to its terms without a repeal.
If chapter 193 had been approved a few days earlier, chapter 187 would have been effective as to all intrastate men, common carrier or otherwise, and if approved a few days later the result would have been the same; and so if it had never passed at all, but since it was passed the same day a different result is held necessary. It seems to me a mistake to give so great effect to chapter 193, even a strained effect, making it control and nullify in part the conceded and judicially construed meaning of chapter 187. It is well enough to say that the legislature, when it enacted chapter 193, did not intend to take mining road men out of the compensation act. It said nothing about them. They were not mentioned in the amended or amendatory statute. But why let that chapter control the meaning of a definite statute like chapter 187? When the legislature enacted chapter 187 it intended to include mining railroad men, and their inclusion was not inconsistent with chapter 193. The practical fact is that railroad men did not want to be within -the compensation act. Both chapter 187 and 193 were in favor of railroad men. The two acts were introduced at different times and had an independent course .through the legislature. Eailroad men wanted chapter 187, which put them on an equality with those engaged in interstate commerce. Two. years before a bill of this character, omitting roads not engaged as common carriers, failed of passage. They did not know whether chapter 187 would become a law. Chapter 193 was good so far as it went and took common carrier men out of the compensation act, and presumably put them subject to the original fellow-servant act. What all most wanted was chapter 187. It so happens that both were passed the same day, and the result is a holding that chapter 193, wholly unimportant if chapter 187 passed, of no *188arguable effect if it had passed a day earlier or a day later, half nullifies it. The opposite construction impairs the meaning of neither statute.
To my mind it is unthinkable that the legislature, after working out a railway employers’ liability act, modeled upon the Federal act, and concededly applicable by its language to mining roads, intended by an act like chapter 193, approved on the same day as chapter 187, and of no effect if passed a day earlier or a day later, to put employees of private railroads out of a class into which chapter 187 concededly put them and where they had been since 1887.
If there is doubt as to the proper construction it should be resolved in favor of the railroad men for whom it was enacted and upon whom the legislature intended to confer beneficial rights. They have always been considered by the legislature, and upon grounds not fanciful, as in a class by themselves so far as concerns legislation for their physical protection against injury, and have been accorded special consideration. They do not want the compensation act. The private roads do want it. Sometimes the compensation act, though the compensation is meager, is better for the injured employee than chapter 187, but usually not so. Some time there may be a railway compensation act which will equitably protect railway employees. The ease before us involves hardship to the beneficiaries, if the compensation act is not applied, and puts the defendant employer in the attitude of making a harsh defense. There is a generous concession in the stipulation of facts that Westman, who was killed by a ear dumping or tipping to the side and striking him as he was fixing the air-brake with a hammer, was at the time eontributarily negligent, and assumed the risks, and thereby his death was solely caused, and that the defendant was without fault — all facts, if facts, irrelevant in the administration of the compensation act, but so material as to preclude a recovery under chapter 187, for they negative every ground of liability which the statute gives. The true construction is not dependent upon the character of the case which first comes.
• The compensation act of 1913 was amended by an act which passed the legislature on April 14, and received the Governor’s approval on April 21. Laws 1915, p. 285, c. 209. It is not urged, and it cannot be successfully, that if chapter 187 applied to mining railroad men, chapter 20, approved a day later, changes it, though section 34g(2), referring *189back to section 8, was carried into it from the 1913 act by section 17. In fact the section 8, to which the legislature referred, was section 8 unamended.
'There are cited Minneapolis, etc. Ry. Co. v. Industrial Com. 153 Wis. 552, 141 N. W. 1119, Ann. Cas. 1914D, 655, and Waldum v. Lake Superior T. & T. Ry. Co. 169 Wis. 137, 170 N. W. 729. They involve constructions, under two different statutes, one an amendment of the other, of the provisions of the Wisconsin compensation act. They are of no service in determining the question before us, that is, the' application of chapter 187, which involves no difficulty except for the potency ascribed to chapter 193. The Wisconsin court did not have before it a contest between its compensation act and a later railway employer’s liability act in terms giving new rights to employees who before worked out their rights under the compensation act.